Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 1 of 63 PageID #:2796




                          Exhibit E
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 2 of 63 PageID #:2796



                                                                         Page 1

1         1               IN THE UNITED STATES DISTRICT COURT
2         2                   NORTHERN DISTRICT OF ILLINOIS
3         3                            EASTERN DIVISION
4         4     T.S., et al.,                               )
5         5                          Plaintiffs,            ) Case No.
6         6                    vs.                          ) 1:16-cv-08303
7         7     Twentieth Century Fox                       )
8         8     Television et al.,                          )
9         9                          Defendants.            )
10       10
11       11                    The videotaped deposition of T.S.
12       12             , called as a witness for examination, taken
13       13     pursuant to the Federal Rules of Civil Procedure
14       14     of the United States District Courts pertaining
15       15     to the taking of depositions, taken before ANDREA
16       16     L. KIM, a Certified Shorthand Reporter of said
17       17     state, CSR No. 84-3722, at Suite 2600, 333 West
18       18     Wacker Drive, Chicago, Illinois, on the 7th day
19       19     of August, A.D. 2018, at 10:07 a.m.
20       20
21       21
22       22
23       23
24       24
25

                                     Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 3 of 63 PageID #:2796



                                                                        Page 23

1         1             Q.     Okay.     And where would you play TV --
2         2     or watch TV or play cards?
3         3                    Where would that occur?
4         4             A.     There's a TF room, a TV area.               At the
5         5     end, there's four tables that they let you play
6         6     cards.
7         7             Q.     And this is a day room?
8         8             A.     Yes.
9         9             Q.     And is this day room assigned to a
10       10     particular pod or cell?
11       11             A.     Yes.
12       12             Q.     Okay.     And how long would you
13       13     generally stay in that area until it was lights
14       14     out?
15       15             A.     About three hours.
16       16             Q.     Okay.     And what time was lights out on
17       17     an average school day?
18       18             A.     Depends on your level.
19       19             Q.     Okay.     Go ahead and run it down for
20       20     me.
21       21             A.     I believe Level 1s go in at about --
22       22     what time -- like I don't know.                I don't know
23       23     exact time.       I know I was Level 4 most of my time
24       24     being, and I didn't have to go in my room until
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 4 of 63 PageID #:2796



                                                                        Page 24

1         1     about 9:15, 9:30.
2         2             Q.     Okay.     If you were a Level 1, you
3         3     would have to go in before 9:15, 9:30?
4         4             A.     Yes.
5         5             Q.     Talk to me when school was out.                What
6         6     was the average day like at the JTDC when school
7         7     was not in session?
8         8             MS. CHARDON:       I am going to object to form,
9         9     vague.       If you could specify a time, weekends.
10       10             MR. HORVAT:      Average day when school wasn't
11       11     in session.
12       12             MS. CHARDON:       I've going to object again --
13       13     BY THE WITNESS:
14       14             A.     During the weekends or like --
15       15     BY MR. HORVAT:
16       16             Q.     Sure.     I'm sorry.            I didn't mean to
17       17     speak over you.
18       18                    Sure, give me during the week.
19       19             A.     During the weekends?
20       20             Q.     During the week first.
21       21             A.     A normal -- could you reask that
22       22     again?
23       23             Q.     Yeah, sure.
24       24                    So when school wasn't in session, what
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 5 of 63 PageID #:2796



                                                                        Page 28

1         1     changes in how things were going to work?
2         2             A.     That it would be lesser movement and
3         3     some of the parts of the building would be closed
4         4     because they were filming.
5         5             Q.     Okay.     When they began to film in
6         6     June, was school in session?
7         7             A.     In June?
8         8             Q.     Yes, sir.
9         9             A.     Yes.
10       10             Q.     Okay.     And were you attending school
11       11     at the JTDC at that time?
12       12             A.     Yes.
13       13             Q.     Okay.     Tell me how schooling was
14       14     different while Empire was filming?
15       15             A.     When Empire was filming, all classes
16       16     were shorter and classes were on the pod because
17       17     the teachers had to bring their TV carts up to
18       18     the pods.
19       19             Q.     Okay.     And when you say pods, just so
20       20     the record is clear and we understand each other,
21       21     you are talking about the day room --
22       22             A.     I was on living on Pod 5G.
23       23             Q.     Right.      And that was part of Phoenix;
24       24     is that correct?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 6 of 63 PageID #:2796



                                                                        Page 30

1         1             Q.     Okay.     Go ahead and tell me why.
2         2             A.     You have got to ask that question
3         3     differently.        Can you ask --
4         4             Q.     Sure, sure.         Why do you have an idea?
5         5                    Why do you have an idea why the
6         6     teachers didn't come up?
7         7             A.     Because they had to go each -- each
8         8     teacher had to go from this pod to this pod and
9         9     this pod to that pod because they all -- and we
10       10     all had the same teachers but different
11       11     timeframes.       So the teachers had to make it from
12       12     one section or one floor to another floor.
13       13             Q.     Okay.     So do you believe that the
14       14     teachers didn't have enough time to get to all
15       15     the pods in one day.            Is that what it was?
16       16             A.     They had enough time.
17       17             Q.     Okay.     You just don't believe that
18       18     they wanted to do that?
19       19             A.     Yeah.
20       20             Q.     Okay.     When they did arrive, tell me
21       21     how it was different the teaching in the pods as
22       22     opposed to the teaching in the classroom.
23       23             A.     Because there was about 10 or 15
24       24     minutes before they had to leave.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 7 of 63 PageID #:2796



                                                                        Page 34

1         1             Q.     And in that first filming session that
2         2     you recall, do you recall how many days that you
3         3     were in school for when this occurred?
4         4             A.     No, I don't recall.
5         5             Q.     Okay.     Was it a week?
6         6             A.     Probably shorter.
7         7             Q.     Okay.     A few days.           Okay.   Is that a
8         8     yes, sir?
9         9             A.     Yes.
10       10             Q.     Okay.     Other than what we just
11       11     described, do you have any other complaints about
12       12     the manner in which school occurred in the pods?
13       13             A.     Could you rephrase that question?
14       14             Q.     Sure, sure.         Other than what you just
15       15     described to me, okay, the difference in time,
16       16     the fact that some teachers didn't even make it
17       17     to the pods, any other complaints about the
18       18     manner in which school was conducted on the pods
19       19     as opposed to in the regular classrooms?
20       20             A.     We weren't getting our proper
21       21     education on the pod because everybody was so
22       22     used to moving going downstairs for classroom.
23       23     Everybody we sitting on the pod all day learning
24       24     it was never going to work for them to teach us
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 8 of 63 PageID #:2796



                                                                        Page 35

1         1     on the pod if we -- everybody want to move
2         2     around, and we all had no choice but to stay on
3         3     the pod.      Nobody was going to listen regardless.
4         4             Q.     So you would rather have gone down to
5         5     the school rooms, the classrooms?
6         6             A.     Yes.
7         7             Q.     Talk to me about after-school
8         8     programming that occurred at the JTDC.
9         9                    What kinds of programs were provided
10       10     to the inmates or the residents after school?
11       11             MS. CHARDON:       Objection, foundation.            You
12       12     can go ahead and answer.
13       13     BY THE WITNESS:
14       14             A.     After school during normal before
15       15     Empire?
16       16     BY MR. HORVAT:
17       17             Q.     Yes, before Empire, yes.
18       18             A.     We had Free-Write.              They had parenting
19       19     class.       They had -- it was a program for rappers
20       20     like people who know how to rap, right, do
21       21     poetry.      It was a couple other programs that I
22       22     don't remember because I didn't -- I never went
23       23     to some of the other ones.                Those were the only
24       24     ones that I was ever interested in.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
     Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 9 of 63 PageID #:2796



                                                                        Page 43

1         1     BY THE WITNESS:
2         2             A.     Could you reask that question?
3         3     BY MR. HORVAT:
4         4             Q.     Sure.     When Empire was filming, were
5         5     your visits with either your mentor or your
6         6     lawyers, were they cut short?
7         7             A.     Around that time I don't even think my
8         8     lawyers were coming to see me because I had -- we
9         9     had already knew what was going on.
10       10             Q.     You were waiting to put in your plea?
11       11             A.     Yeah.
12       12             Q.     Okay.     What about your mentor?
13       13             A.     He didn't come see me either.
14       14             Q.     Okay.     Other than your visits being
15       15     shortened, what other complaints do you have
16       16     about the manner in which the visits took place
17       17     while Empire was filming or while they were
18       18     present at the JTDC?
19       19             A.     When we -- one day they had us in a
20       20     classroom, and when they had us in the classroom,
21       21     we were -- it was too many people in one
22       22     classroom.       So I didn't have the privacy.               In the
23       23     visitation room, there's enough space for you to
24       24     have -- everybody have their own privacy.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 10 of 63 PageID #:2796



                                                                       Page 44

1         1                    When we were in the classroom, it was
2         2    so many people and not enough space that I
3         3    couldn't even talk to my mother and tell her
4         4    about my day and about my week since the last
5         5    time that I saw her.
6         6             Q.     How many -- when you went down for
7         7    visitation, did you go down with other people
8         8    from 5G, or were you escorted by yourself
9         9    usually?
10      10              A.     By myself usually.
11      11              Q.     Okay.     So would you be in the
12      12     visitation rooms with other residents from other
13      13     pods then?
14      14              A.     Only -- every center had their own
15      15     visitation --
16      16              Q.     Okay.
17      17              A.     -- hours.
18      18              Q.     Okay.     So within Phoenix, you might
19      19     see people from areas --
20      20              A.     5F and 5H.
21      21              Q.     All right.        The visitations, were they
22      22     contact visits?
23      23              A.     Yes.
24      24              Q.     Okay.     Were they contact visits before
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 11 of 63 PageID #:2796



                                                                        Page 56

1         1                    Do you follow me so far?
2         2             A.     Yes.
3         3             Q.     Okay.      Do you have any idea what four
4         4    versus four is?
5         5             A.     No.
6         6             Q.     Okay.      Did you ever play basketball
7         7    four on four?
8         8             A.     No.
9         9             Q.     Okay.      Do you ever recall doing
10      10     anything four versus four?
11      11              A.     No.
12      12              Q.     Okay.      Do you recall being in the
13      13     south gym for activity that day the 22nd of June
14      14     between the hours of 9:50 and 10:55 p.m.?
15      15              A.     Not that I recall, but we most likely
16      16     was in the gym.
17      17              Q.     Okay.      Do you have any idea of what
18      18     four versus four would have been?                    If you don't,
19      19     that's fine with me.
20      20              A.     No.
21      21              Q.     Okay.      Turning to the next page,
22      22     Mr. T.S.      , you can flip to the next page.               For
23      23     the record, this is OAG 2164.                    I promise you they
24      24     look pretty similar.              Go ahead and flip to the
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 12 of 63 PageID #:2796



                                                                       Page 57

1         1    next page.
2         2             A.     I am still reading this page.
3         3             Q.     That's fine.
4         4             A.     I have got a question about this
5         5    though.
6         6             Q.     Well, you can't ask me any questions
7         7    because I'm not under oath.                  So you don't want to
8         8    ask an attorney questions when they are not under
9         9    oath.
10      10                     We got to go to the next page.               At the
11      11     bottom right-hand corner -- for the record, this
12      12     is OAG 2164.          Mr. T.S.     , at the top there, it
13      13     says, Center Large Muscle Activity Report - Pod
14      14     5G, date 6/23/15.            Again, if you go down to
15      15     number 12 where your name is T.S.                  and go across
16      16     to the second column, it says north gym open rec.
17      17                     Do you know what open rec is?
18      18              A.     No.
19      19              Q.     That's not a term you are familiar
20      20     with at all?
21      21              A.     No.
22      22              Q.     Okay.      Do you recall having rec that
23      23     day from 12:45 to 3:55 p.m. -- 2:45, pardon me?
24      24              A.     These times -- the times look
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 13 of 63 PageID #:2796



                                                                        Page 58

1         1    familiar.
2         2             Q.     Okay.     At the very far right, there's
3         3    a Comments section, and you got a four which says
4         4    that your participation level was as high as it
5         5    could be.
6         6             MS. CHARDON:       Objection, testimony.           Go
7         7    ahead.
8         8             MR. HORVAT:      What is your objection, ma'am?
9         9             MS. CHARDON:       To the testimony but...
10      10              MR. HORVAT:      I'm sorry.            Again?
11      11              MS. CHARDON:       It's just facts not in
12      12     evidence.
13      13              MR. HORVAT:      Nothing is in evidence.            We are
14      14     taking a deposition.
15      15              MS. CHARDON:       The objection is in.           I won't
16      16     move to strike.
17      17     BY MR. HORVAT:
18      18              Q.     Okay.     Mr. T.S.       , if you go across to
19      19     the furthest right-hand column, it just says
20      20     participation level was a four.                    I can tell you
21      21     it is almost always a four when I read these
22      22     documents.
23      23                     Is that your recollection that you
24      24     always participated when given the opportunity?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 14 of 63 PageID #:2796



                                                                       Page 59

1         1             A.     For the most part.
2         2             Q.     Okay.     Do you recall that day engaging
3         3    in open rec?
4         4                    And I know we are going back a few
5         5    years, but do you recall on the 23rd engaging in
6         6    an open rec and participating in that activity?
7         7             A.     What -- it don't say no activity.                  It
8         8    say open rec.
9         9             Q.     Do you recall doing anything in the
10      10     north gym that day from 2:45 to 3:45?
11      11              A.     I slightly recall.
12      12              Q.     Okay.     Tell me what it was, if you
13      13     recall.
14      14              A.     The time frame.
15      15              Q.     Oh, you recall the timeframe.               You
16      16     don't recall what you actually did.                  Is that
17      17     fair?
18      18              A.     Yes.
19      19              Q.     Okay.
20      20              MS. CHARDON:       We need to take a break.              We
21      21     would like to take a break.
22      22              MR. HORVAT:      Well, he is on the stand.               So
23      23     you can't talk to him about his testimony.                     You
24      24     know that, right?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 15 of 63 PageID #:2796



                                                                       Page 60

1         1             THE WITNESS:       I would like to take a break.
2         2             MR. JACOBSON:       I think we should finish
3         3    going through this exhibit.
4         4             MR. HORVAT:      You can't take a break until I
5         5    say you can so --
6         6             MS. CHARDON:       I would like to go off the
7         7    record.      We are on the break.
8         8             MR. HORVAT:      No, we will keep this on the
9         9    record for a second.
10      10              MS. CHARDON:       I can discuss with my client
11      11     in everybody's presence, but you are going to say
12      12     it is a speaking objection.
13      13              MR. HORVAT:      No, you can't discuss with your
14      14     client the contents of his testimony.                  He is on
15      15     the stand.
16      16              MS. CHARDON:       I'm not going to discuss with
17      17     the client -- my client --
18      18              MR. HORVAT:      You can't talk to him about
19      19     this either.
20      20              MS. CHARDON:       I think -- okay.         Then I will
21      21     do a speaking objection.               You are asking him
22      22     questions about dates he has already testified he
23      23     doesn't remember when filming was going on.                     You
24      24     are asking him questions about during filming,
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 16 of 63 PageID #:2796



                                                                       Page 61

1         1    and he doesn't understand it was during filming.
2         2    So you're creating recollections that you don't
3         3    know whether he has.
4         4             MR. JACOBSON:       That is completely
5         5    inappropriate.
6         6             MR. HORVAT:      Wait a minute.           Wait a minute.
7         7             MS. CHARDON:       I asked to go off the record.
8         8             MR. HORVAT:      No, that's fine.           Keep this on
9         9    the record.
10      10                     I'm asking your client, and I'm doing
11      11     so respectfully.          I have been very nice to your
12      12     client.      You are not denying that.
13      13              MS. CHARDON:       No, I am not denying that at
14      14     all.
15      15              MR. HORVAT:      I'm just asking him if he
16      16     remembers this.          That's all I'm asking.              If he
17      17     tells me, no, that's fine.                 If he tells me, yes,
18      18     that's great too.           How is that objectionable?
19      19     How is that possibly objectionable?
20      20              MS. CHARDON:       My objection is on the record.
21      21     I asked to go off the record.                   I would have had
22      22     that conversation off the record.
23      23              MR. JACOBSON:       For the record, you just told
24      24     him that these were filming dates.                   These
25

                                    Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 17 of 63 PageID #:2796



                                                                       Page 62

1         1    documents speak for themselves, and you just
2         2    counseled your client on the record in front of
3         3    everybody.       That was inappropriate.
4         4             MS. CHARDON:       Well, it's on the record and
5         5    anybody can now read the record and understand
6         6    what I have counseled.              I haven't hidden a darn
7         7    thing, and I'm fine with it.
8         8             MR. JACOBSON:       You have openly tampered.
9         9             MS. CHARDON:       I am fine with it.
10      10     BY MR. HORVAT:
11      11              Q.     Mr. T.S.     , back to --
12      12              MS. CHARDON:       He can answer as to whatever
13      13     he recalls, he actually recalls.
14      14     BY MR. HORVAT:
15      15              Q.     Mr. T.S.     , if you go -- do you
16      16     remember when I told you earlier I am not here to
17      17     trick you.       So I am just here to determine your
18      18     recollection, and as I indicated to your lawyer,
19      19     if you don't recall what you did on this date,
20      20     and I suspect you probably wouldn't going back
21      21     three years, that's fine with me.                 Okay.
22      22                     If you recall, let me know.               Are we on
23      23     the same page?
24      24              A.     Yeah.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 18 of 63 PageID #:2796



                                                                       Page 63

1         1             Q.     Okay.      If you go to the third page,
2         2    Mr. T.S.      , bottom right-hand corner is going to
3         3    be marked OAG 2165.
4         4                    Here I will show you.
5         5             A.     No, I don't need no help.              I don't
6         6    need no help.
7         7             MR. JACOBSON:        What page?         I'm sorry,
8         8    Andrew.
9         9             MR. HORVAT:       Third page 2165.
10      10     BY MR. HORVAT:
11      11              Q.     This document is entitled, Center
12      12     Large Muscle Activity Report Pod 5G, date
13      13     6/24/15.      Mr. T.S.       , if you go down to row number
14      14     12, your name appears there again.                   It indicates
15      15     that in the south gym open rec occurred from
16      16     10:00 to 11:00, and your participation was a four
17      17     out of a four.
18      18                     Do you recall that, sir?
19      19              A.     No.
20      20              Q.     Okay.      Are you denying that you had
21      21     open rec in the south gym on that day?
22      22              A.     I don't recall.
23      23              Q.     Turn to the next page, sir, if you
24      24     would, please.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 19 of 63 PageID #:2796



                                                                       Page 64

1         1                    For the record, this is OAG 2166
2         2    entitled, Center Large Muscle Activity Report Pod
3         3    5G date 6/25/15.
4         4                    Mr. T.S.      , they moved you.        They
5         5    bumped you up.          If you go down to row 10, it
6         6    indicates that on the south gym or in the south
7         7    gym -- pardon me -- you engaged in an activity
8         8    called two up from 9:55 to 10:58 with full
9         9    participation.
10      10                     Do you recall what two up is?
11      11              A.     No.
12      12              Q.     Okay.      Don't have a guess at all?
13      13              A.     No.
14      14              Q.     Okay.      Did you ever play two on two
15      15     basketball?
16      16              A.     No.
17      17              Q.     Okay.      Did you ever do like a
18      18     two-on-two tournament?
19      19              A.     No.
20      20              Q.     Okay.      No idea what two up is?
21      21              A.     No.
22      22              Q.     Do you recall engaging in that
23      23     activity, whatever it is, on that date and time?
24      24              A.     No.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 20 of 63 PageID #:2796



                                                                         Page 65

1         1             Q.       Okay.      Are you denying that you
2         2    engaged in any activities on that date and that
3         3    time?
4         4             A.       Yes, I am denying that I was involved
5         5    in any activity called two up.                     I don't know what
6         6    that is.
7         7             Q.       But you don't know what two up is?
8         8             A.       No.
9         9             Q.       Okay.      Are you denying that you were
10      10     in the south gym at that time?
11      11              A.       No, I am not denying that.
12      12              Q.       All right.         Let's go to the next page,
13      13     Mr. T.S.      .
14      14                       For the record, OAG 2167 entitled,
15      15     Center Large Muscle Activity Report Pod 5G date
16      16     6/26/15.
17      17                       Mr. T.S.      , they got you in the same
18      18     place here row 10.              Two-thirds down the page, it
19      19     indicates according to this record, you were in
20      20     the north gym for open rec from 2:45 to 3:45 and
21      21     were given a four out of a four participation
22      22     level.
23      23                       Do you recall being in the north gym
24      24     on that day?
25

                                       Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 21 of 63 PageID #:2796



                                                                        Page 66

1         1             A.     No.
2         2             Q.     Okay.       Are you denying you were in the
3         3    north day on that day at that time?
4         4             A.     No.
5         5             Q.     Okay.       Go ahead and we will move
6         6    along, Mr. T.S.         .
7         7                    The next page for the record OAG 2168.
8         8    I got you in the same spot two-thirds down the
9         9    page at number 10, Mr. T.S.                 .    It indicates that
10      10     approximately 2:17 -- from 2:17 to 3:10 on the
11      11     13th of July now -- change months on you -- that
12      12     you were in the north gym for something called
13      13     two ball, and that you were given a four out of a
14      14     four participation.
15      15                     Do you recall that date and time?
16      16              A.     No.
17      17              Q.     Okay.       Do you know what two ball is,
18      18     sir?
19      19              A.     No.
20      20              Q.     Okay.       Again, I think I asked you this
21      21     but humor me.         Did you ever play on two-on-two
22      22     basketball?
23      23              A.     No.
24      24              Q.     Okay.       Are you denying that you were
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 22 of 63 PageID #:2796



                                                                        Page 67

1         1    in the north gym on that date and that time?
2         2             A.     No.
3         3             Q.     Turning to the next page, Mr. T.S.                .
4         4                    For the record, OAG 2169 entitled,
5         5    Center Large Muscle Activity Report Pod 5G date
6         6    7/14/15.
7         7                    Same spot, Mr. T.S.              , row 10.
8         8    According to this record, you were in the north
9         9    gym between the hours of 2:17 and 3:08 for an
10      10     activity called five on five, which you received
11      11     a level four out of a four participation.
12      12                     Do you recall that date and time, sir?
13      13              A.     No.
14      14              Q.     Okay.      Do you know what five on five
15      15     is, sir?
16      16              A.     No.
17      17              Q.     Okay.      You never played five-on-five
18      18     basketball?
19      19              A.     No.
20      20              Q.     Okay.      Are you denying that you were
21      21     in the north gym on that date and that time?
22      22              A.     No.
23      23              Q.     Turning to the next page -- we are
24      24     coming down the home stretch eventually --
25

                                     Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 23 of 63 PageID #:2796



                                                                       Page 68

1         1    entitled OAG 2170 -- 2170, pardon me, Center
2         2    Large Muscle Activity Report Pod 5G date 7/15/15.
3         3                    Mr. T.S.      , same thing, row 10
4         4    according to this document, you were in the north
5         5    gym for five on five between the hours of 2:10
6         6    and 3:08 at which time you were given a
7         7    participation level of four out of four.
8         8                    Do you recall being in the north gym
9         9    at that date at that time?
10      10              A.     No.
11      11              Q.     Okay.      Do you deny -- excuse me --
12      12     that you were in the north gym on that date at
13      13     that time?
14      14              A.     No.
15      15              Q.     Okay.      Going down the next page,
16      16     Mr. T.S.      , OAG 2171.
17      17                     For the record, entitled Center Large
18      18     Muscle Activity Report Pod 5G date 7/16/15.                     They
19      19     bumped you down one space to number 11 this time.
20      20     It indicates that you were at the north gym for
21      21     an activity called four versus four from the
22      22     hours of 2:10 to 3:15.               I should note that's
23      23     p.m., and we were given a four out of a four
24      24     participation level.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 24 of 63 PageID #:2796



                                                                       Page 69

1         1                    Do you recall, Mr. T.S.           , that date
2         2    and time?
3         3             A.     No.
4         4             Q.     Okay.      Do you deny you are at the
5         5    north gym on that date and time?
6         6             A.     No.
7         7             Q.     Okay.      Turning to the next page
8         8    entitled OAG 2172, bumped you up a few spots
9         9    here, Mr. T.S.        .    This is entitled, Center Large
10      10     Muscle Activity Report Pod 5G date August 23,
11      11     1915, row 7 -- excuse me -- 2015.                 Thank you.
12      12     Predate all of us, wouldn't it.
13      13                     Mr. T.S.      , row 7, according to this
14      14     record, indicates you were in the south gym for
15      15     an activity called knockout from 9:55 until 11:00
16      16     and that you received a participation score of
17      17     four out of four.
18      18                     Do you recall being in the gym on that
19      19     date and time, sir?
20      20              A.     No.
21      21              Q.     Okay.      Do you know what knockout is?
22      22              A.     No.
23      23              Q.     Okay.      Did you play dodgeball in the
24      24     gyms as one of your recreation?
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 25 of 63 PageID #:2796



                                                                       Page 70

1         1             A.     No.
2         2             Q.     Never played dodgeball in the gym?
3         3             A.     No.
4         4             Q.     Okay.      Did that ever go by the name of
5         5    knockout?
6         6             A.     Knockout is a basketball game.
7         7             Q.     Okay.      I asked you a minute ago what
8         8    knockout is.          Tell me what knockout is.
9         9             A.     It's a game.           If the person before you
10      10     hit their shot, you shoot the ball.                  The person
11      11     behind you if you miss, they trying to hit their
12      12     shot before you.           If they hit their shot before
13      13     you, you out -- you knocked out.
14      14              Q.     Okay.      And does the recreation
15      15     specialist oversee those type of games?
16      16              A.     No.
17      17              Q.     Okay.      Do you recall playing that game
18      18     on that date and time?
19      19              A.     No.
20      20              Q.     Okay.      Do you deny -- do you deny that
21      21     you played that game on that date and time?
22      22              A.     No, I don't deny it either.              I don't
23      23     recall.
24      24              Q.     Okay.      Almost finished up here,
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 26 of 63 PageID #:2796



                                                                          Page 71

1         1    Mr. T.S.      .
2         2                      The next page for the record, OAG
3         3    2173, document entitled, Center Large Muscle
4         4    Activity Report Pod 5G date 8/24/2015.
5         5                      Again, Mr. T.S.           , row 7 indicates that
6         6    you were in the north gym for this knockout game
7         7    between the hours of 2:45 and 4:00.                   You received
8         8    a participation score of four out of four?
9         9                      Do you recall that date and time?
10      10              A.       No.
11      11              Q.       Okay.      You're getting good at these
12      12     answers and questions.
13      13                       Do you deny that you were in the gym
14      14     on that date and time?
15      15              A.       No.
16      16              Q.       Okay.      Next page, Mr. T.S.       .    This one
17      17     is a little different.
18      18                       For the record, OAG 2174.            This is
19      19     Center Large Muscle Activity Report Pod 5G date
20      20     8/25/15.
21      21                       Mr. T.S.      , on this one it indicates in
22      22     row 7 that you were in room 212 for ping pong
23      23     between the hours of 11:00 and 12:00 and received
24      24     a participation score of four out of four.
25

                                       Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 27 of 63 PageID #:2796



                                                                       Page 72

1         1                    Do you recall that date and time, sir?
2         2             A.     No, for the most part.
3         3             Q.     Okay.     Do you deny that you were in
4         4    the room 212 engaging in ping pong on that date
5         5    and time?
6         6             A.     No, I do not deny it.
7         7             Q.     Okay.     Can you tell me where room 212
8         8    is, sir?
9         9             A.     In room 212.
10      10              Q.     I assume that.
11      11                     Can you tell me where in the JTDC room
12      12     212 was?
13      13              A.     Around 200 classrooms.
14      14              Q.     Okay.     Would that be on the second
15      15     floor?
16      16              A.     The classroom level.
17      17              Q.     Okay.     And did recreation occur in the
18      18     classrooms during the summer when Empire was
19      19     filming?
20      20              A.     Only when Empire was filming.
21      21              Q.     Okay.     What kinds of activities would
22      22     take place in those classrooms?
23      23              A.     It said on the paper.
24      24              Q.     Sure.     What other kind of activities
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 28 of 63 PageID #:2796



                                                                       Page 73

1         1    take place in those classrooms?
2         2             A.     Ping pong.
3         3             Q.     Okay.     And what in addition to ping
4         4    pong took place in those classrooms?
5         5             MS. CHARDON:       Objection, foundation to the
6         6    extent the question asks for anything outside
7         7    what he knows.
8         8    BY MR. HORVAT:
9         9             Q.     If you don't know, tell me you don't
10      10     know.
11      11              A.     All I know is ping pong.
12      12              Q.     Okay.     Was that some kind of
13      13     tournament?        Do you know what -- was that Wii
14      14     ping pong?
15      15              A.     Wii is the game system Wii.
16      16              Q.     Okay.     So you are playing ping pong on
17      17     like an Atari --
18      18              A.     No --
19      19              Q.     I date myself but...
20      20              A.     -- it's a ping pong table.             It is a
21      21     Wii game system.          Again, it a place that's three
22      22     games in the classroom 212.
23      23              Q.     Understood.         Okay.
24      24                     So all those activities take place in
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 29 of 63 PageID #:2796



                                                                         Page 74

1         1    classroom 212?
2         2             A.     (No audible response).
3         3             Q.     Okay.      Is that a yes, sir?
4         4             A.     Yes.
5         5             Q.     Okay.      Other classrooms, do they
6         6    contain similar activities or are they
7         7    different --
8         8             A.     I don't know nothing about no other
9         9    classroom but 212.
10      10              Q.     Okay.      Is 212 where they took folks
11      11     from the Phoenix pod down?
12      12              A.     I don't know about no other pod but
13      13     5G.      That was the only pod I was on --
14      14              Q.     Okay.      And so Pod 5G only went to
15      15     classroom 212 that you recall then?
16      16              A.     Yes.
17      17              Q.     Okay.      Next page, Mr. T.S.        .    For the
18      18     record, OAG 2175 entitled, Center Large Muscle
19      19     Activity Report Pod 5G date 8/26/15.
20      20                     Mr. T.S.     , row 7, according to this
21      21     document, you were in the south gym for an
22      22     activity entitled five on five from the hours of
23      23     9:55 until 10:55 a.m. receiving a participation
24      24     activity score of four out of four.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 30 of 63 PageID #:2796



                                                                       Page 75

1         1                      Do you recall that date and time, sir?
2         2             A.       No.
3         3             Q.       Okay.      Do you deny that you were in
4         4    the south gym on that date and time, sir?
5         5             A.       No.
6         6             Q.       Okay.      You can turn the page, sir.
7         7    Last page you will be happy to know.                  This has
8         8    not been entitled yet, but for the record, this
9         9    is entitled, Center Large Muscle Activity Report
10      10     Pod 5G date July 25, 2015.
11      11                       Mr. T.S.      , if you go down to row 11,
12      12     it indicates that you and some of your colleagues
13      13     were in the north gym for a two ball tourney
14      14     between the hours of 2:45 and 3:45 during which
15      15     time you received a participation score of four
16      16     out of four.
17      17              MR. JACOBSON:          Andrew, I think you misread
18      18     that.         It's two ball toury.
19      19     BY MR. HORVAT:
20      20              Q.       Okay.      For the record, T-O-U-R-Y.
21      21                       Do you recall being -- do you recall
22      22     that date and time, Mr. T.S.                   ?
23      23              A.       No.
24      24              Q.       Okay.      Do you know what a two ball
25

                                       Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 31 of 63 PageID #:2796



                                                                       Page 76

1         1    toury or two ball tournament is?
2         2             A.     No.
3         3             Q.     Okay.      Do you know what two ball is?
4         4             A.     No.
5         5             Q.     No.     Okay.
6         6                    Do you deny that you were in the north
7         7    gym on that date and time, sir?
8         8             A.     No.
9         9             MR. HORVAT:       Okay.       Let's go ahead and take
10      10     a break.
11      11              THE VIDEOGRAPHER:           Going off the record.
12      12     The time now is 11:09 a.m.                  This is the end of
13      13     media number one.
14      14                           (WHEREUPON, a recess was had at
15      15                           11:09 a.m. until 11:20 a.m.)
16      16              THE VIDEOGRAPHER:           We are back on the
17      17     record.       The time now is 11:20 a.m.             This is the
18      18     beginning of media number two.
19      19     BY MR. HORVAT:
20      20              Q.     Mr. T.S.      , I am going to switch gears
21      21     on you now.
22      22                     Tell me how sick call requests were
23      23     put in when Empire was not filming?                  What was the
24      24     procedure?
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 32 of 63 PageID #:2796



                                                                       Page 77

1         1             A.      You write your name, your -- I believe
2         2    your DC number and your pod, and then you write
3         3    what's the problem on the sick call slip and put
4         4    it in the sick call box, and the nurse comes get
5         5    it.
6         6             Q.      And is there -- on these sick call
7         7    slips, is there a box for emergency,
8         8    non-emergency, anything like that?
9         9             A.      No, it's only one box.
10      10              Q.      How do you inform these folks of how
11      11     serious your injury or your illness is?
12      12              A.      It's no protocol for that.
13      13              Q.      Okay.    What you write is what you
14      14     write.        Is that fair?
15      15              A.      (No audible response.)
16      16              Q.      Okay.    How long usually did it take
17      17     for nurses to come by or for you to be taken to
18      18     the infirmary?
19      19              MS. CHARDON:       Objection, foundation.           Go
20      20     ahead.
21      21     BY THE WITNESS:
22      22              A.      Same day.
23      23     BY MR. HORVAT:
24      24              Q.      They usually came by the same day?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 33 of 63 PageID #:2796



                                                                       Page 78

1         1             A.     Yeah.
2         2             Q.     Okay.     Did nurses make regular calls
3         3    when Empire wasn't filming?
4         4                    Did they walk around the pods?
5         5             A.     Yeah.
6         6             Q.     Okay.     And is that when they would go
7         7    over the slips with people or how did it work?
8         8             A.     Yeah, they got a key to the sick call
9         9    box.      They unlock the box and read the sick
10      10     calls.
11      11              Q.     And after they read them -- can you
12      12     actually see them do this from where you are?
13      13              A.     Yeah.
14      14              Q.     Okay.     And after they read them, what
15      15     was the procedure as you saw it?
16      16              A.     They would call -- like if you say you
17      17     had a headache, they would call you up to the
18      18     cart, probably give you some -- I don't know what
19      19     type of pill it was.             Give you a little pill for
20      20     your headache, and if it was too serious, she'll
21      21     call you, ask you about it, put it in a book, and
22      22     they call you down later.
23      23              Q.     Okay.     And when you say "down," where
24      24     is down?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 34 of 63 PageID #:2796



                                                                       Page 79

1         1             A.     The medical.
2         2             Q.     Okay.     And what -- where was medical
3         3    located, Mr. T.S.         ?
4         4             A.     That was the first floor, first or
5         5    second floor.
6         6             Q.     And when -- just on average.              If you
7         7    know, that's fine.            If you don't, you don't.
8         8                    Do you know when Empire wasn't filming
9         9    on average how long it would take to get somebody
10      10     down to medical?
11      11              A.     One day.
12      12              Q.     Okay.     The next day then?
13      13              A.     The same -- it depends on what time
14      14     you put your sick call in.                 If you put your sick
15      15     call in after the nurse done came for the last
16      16     day, then the next day, but if you put it in
17      17     earlier, you getting called down later that day.
18      18              Q.     What time did the nurses usually make
19      19     the rounds in 5G?
20      20              A.     Breakfast and dinner.
21      21              Q.     Twice a day?
22      22              A.     (No audible response.)
23      23              Q.     And did that protocol change when
24      24     Empire was filming how you put in the sick calls?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 35 of 63 PageID #:2796



                                                                       Page 80

1         1             A.     Not how you put in the sick calls.
2         2    How you were getting called got changed.
3         3             Q.     Okay.     Tell me about that.          How did it
4         4    change?
5         5             A.     You wasn't getting called the same day
6         6    or the next day either.               It was a days delay.
7         7             Q.     Okay.     And when you say days delay, do
8         8    you mean that -- it is your testimony -- well,
9         9    what do you mean by days delay?
10      10                     Did the nurses come around?
11      11              A.     The nurse will come around.              But if it
12      12     wasn't nothing she could do on the cart, might
13      13     give you a headache pill or something like that,
14      14     you will have to wait because they were using the
15      15     medical.
16      16              Q.     Okay.     Who was using the medical?
17      17              A.     Empire or someone around there was
18      18     they were using it, and you couldn't go on
19      19     medical.
20      20              Q.     Just so the record is clear, so the
21      21     delay would be from when they have to take
22      22     somebody to the medical unit on the first floor?
23      23              A.     Yes.
24      24              Q.     Okay.     And you believe that that delay
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 36 of 63 PageID #:2796



                                                                       Page 81

1         1    occurred because Empire was either using the
2         2    medical or using areas around the medical unit?
3         3             A.      Yes.
4         4             Q.      Okay.    Did anybody specifically tell
5         5    you that, or is that just what you believe --
6         6             A.      Staff.
7         7             Q.      Staff told you that Empire was using
8         8    the medical facilities?
9         9             A.      Something around movement was
10      10     altered --
11      11              Q.      Okay.
12      12              A.      -- so you couldn't move around.
13      13              Q.      We will get to your specific medical
14      14     issue in a second.
15      15                      You talked about movement.            When
16      16     Empire wasn't filming, how were the residents
17      17     moved throughout the facility?
18      18                      Can you explain that to me, how did it
19      19     occur?
20      20              A.      Have our hands behind your back in a
21      21     line.         They used to do us tallest to shortest.
22      22              Q.      Pardon me.       What was the last part,
23      23     sir?
24      24              A.      Tallest to shortest, shortest to
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 37 of 63 PageID #:2796



                                                                       Page 84

1         1             A.     I guess, not too sure.            It never
2         2    happened until --
3         3             Q.     Okay.      And did you ever see anybody
4         4    filming Empire while you were there?
5         5                    Did you ever see any actors or crew
6         6    members?
7         7             A.     I was supposed to meet Chris Rock, but
8         8    they didn't allow me.
9         9             Q.     Okay.      Do you recall why you weren't
10      10     allowed to meet Chris Rock?
11      11              A.     To be honest, I don't know.              They
12      12     just -- I was in line to go downstairs to meet
13      13     him --
14      14              Q.     Yes.
15      15              A.     -- but as soon as it was time to go,
16      16     they just, Mr. T.S.           , no, something happened.
17      17     You can't go no more.
18      18              Q.     Okay.      They didn't actually tell you
19      19     why --
20      20              A.     No.
21      21              Q.     They just told you it wasn't going to
22      22     happen?
23      23              A.     Yeah, they told me I can't go.
24      24              Q.     Did you -- let me ask you this.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 38 of 63 PageID #:2796



                                                                      Page 104

1         1    page.         The question is:        "During your
2         2    incarceration at the JTDC, including during the
3         3    filming period, did you ever request medical
4         4    treatment?"         If so, state quite a few things.
5         5                      In answer to that on the following
6         6    page, page 6, it indicates that he -- being you,
7         7    sir -- do not remember exact dates for his
8         8    requests for medical treatment.
9         9                      As you sit here now, do you know if
10      10     you ever requested medical treatment --
11      11              A.       Yes.
12      12              Q.       -- while Empire was filming?
13      13              A.       Yes.
14      14              Q.       Okay.   How many times did you request
15      15     medical treatment?
16      16              A.       I'll say like six, seven.
17      17              Q.       Okay.   You put in six or seven slips
18      18     into the box?
19      19              A.       (No audible response.)
20      20              Q.       Is that a yes, sir?
21      21              A.       Yes.
22      22              Q.       Okay.   One a day?
23      23              A.       No, it was for each time that they
24      24     came, I had like six or seven.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 39 of 63 PageID #:2796



                                                                      Page 105

1         1             Q.     Explain that to me.             So they come
2         2    twice a day?
3         3             A.     No, I'm saying every time Empire came
4         4    because the movement was messed up, I was in need
5         5    of medical help.
6         6             Q.     You wanted out of your pod, right?
7         7    You wanted out of your pod?
8         8             A.     No, I needed medical help extremely
9         9    bad.
10      10              Q.     Okay.     You didn't want out of your
11      11     pod?
12      12              A.     That too but I really needed medical
13      13     help.
14      14              Q.     All right.        Let's talk about that
15      15     medical help.
16      16                     What was your ailment, sir?
17      17              A.     Well, I had a problem with my
18      18     privates.
19      19              Q.     With your what?
20      20              A.     My privates.
21      21              Q.     Your privates?
22      22              A.     Yeah.
23      23              Q.     It's a legal term.              So what problems
24      24     did you have with your private parts?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 40 of 63 PageID #:2796



                                                                      Page 106

1         1             A.     Man, I don't even recall.
2         2             Q.     You don't recall?
3         3             A.     No.
4         4             Q.     Did you put it in your request what
5         5    your issue was?
6         6             A.     Yes.
7         7             Q.     So you wrote out what the problem was?
8         8             A.     Yes.
9         9             Q.     Okay.      What happened?        Did they ever
10      10     respond?
11      11              A.     No, they never responded.             I never got
12      12     treated for that.
13      13              Q.     Okay.      So the nurse never took you up
14      14     to her kind of roving cart to give you medicine
15      15     or anything for that?
16      16              A.     No, it wasn't no -- you couldn't take
17      17     no medicine for that problem -- my problem?
18      18              Q.     You needed surgical help?
19      19              A.     Yes.
20      20              Q.     Okay.      Did you put in a request for
21      21     surgery?
22      22              A.     Yes.
23      23              Q.     Okay.      And they never responded?
24      24              A.     No.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 41 of 63 PageID #:2796



                                                                      Page 107

1         1             Q.     Okay.     What surgery request did you
2         2    make?
3         3             A.     I wanted to be circumcised.
4         4             Q.     Okay.     And -- okay.
5         5                    Did you make any other medical
6         6    requests while you were in the JTDC that you
7         7    recall?
8         8             A.     I probably made that same sick call
9         9    multiple times.
10      10              Q.     Being the circumcision?
11      11              A.     Yes.
12      12              Q.     Okay.     Why did you wait until the JTDC
13      13     to try to get circumcised?
14      14              A.     I was having problems.            I was growing
15      15     too much, and I thought it was going to have
16      16     to --
17      17              Q.     You were growing too much.             Okay.
18      18              A.     Yes.
19      19              Q.     And you thought that that would create
20      20     an issue?
21      21              A.     Yeah, it was getting out of hand.
22      22              Q.     All right.        Other than that issue, you
23      23     don't recall putting in any other requests?
24      24              A.     Maybe for like headaches --
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 42 of 63 PageID #:2796



                                                                       Page 108

1         1             Q.     Okay.
2         2             A.     -- stuff like that.
3         3             Q.     Do you specifically recall putting in
4         4    a request for --
5         5             A.     For headache, yeah.
6         6             Q.     Okay.     And was that during Empire
7         7    filming?
8         8             A.     Yes.
9         9             Q.     Did they give you aspirin or whatever
10      10     they give --
11      11              A.     For the headache problem, yeah.
12      12              Q.     Okay.     So they treated that or at
13      13     least gave you some medicine for those?
14      14              A.     Yes.
15      15              Q.     Okay.     Other than the headaches and
16      16     the circumcision, anything else you recall?
17      17              A.     Not that I recall.
18      18              Q.     Okay.     Were you at any time ever taken
19      19     off-site, off the JTDC site to obtain medical
20      20     treatment while Empire was filming?
21      21              A.     Oh, no, no, I was never took to
22      22     Stroger while Empire --
23      23              Q.     They would have taken you to Stroger
24      24     had you been taken off-site.                    Is that where they
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 43 of 63 PageID #:2796



                                                                      Page 109

1         1    took the residents --
2         2             A.     Yeah.
3         3             MS. CHARDON:       Objection, foundation.
4         4    BY MR. HORVAT:
5         5             Q.     Had you -- while filming was
6         6    occurring, did you -- did they ever take you to
7         7    the medical unit at all for any reason
8         8    whatsoever?
9         9             A.     Not that I recall.
10      10              Q.     Okay.      One moment, Mr. T.S.        .     We are
11      11     getting down to the end of it.
12      12                     Mr. T.S.     , if you can turn to page 12.
13      13     I told you we'd return to this, and this is a
14      14     question regarding after-school programming.
15      15     Question 19 states or asks:                 "During your
16      16     incarceration at the JTDC, including during the
17      17     filming period, did you engage in any after
18      18     school and/or structured programming."                     And it
19      19     gives a list of examples.
20      20                     Under the answer about midway down
21      21     after the objections, it says that:                  "T.S.
22      22     recalls that in 2015 he participated in the
23      23     Free-Write writing program as well as an
24      24     after-school program about fatherhood.                     These
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 44 of 63 PageID #:2796



                                                                      Page 110

1         1    programs normally took place at the Nancy B.
2         2    Jefferson classrooms."
3         3                    Let's talk about Free-Write for a
4         4    second.       We talked about that earlier, but I told
5         5    you I would return to that.                  Describe to me what
6         6    the Free-Write program is.
7         7             A.     It's basically people that like to
8         8    rap, poetry, things like that.
9         9             Q.     Okay.      And who taught that program?
10      10              A.     I don't even recall the person's name.
11      11              Q.     Was that somebody that came in from
12      12     the outside, so to speak?                 Somebody that was --
13      13     that came in from the community to help with that
14      14     program to teach that program?
15      15              MS. CHARDON:        Objection, foundation.
16      16              THE COURT REPORTER:            What was the answer?
17      17     BY THE WITNESS:
18      18              A.     No.
19      19     BY MR. HORVAT:
20      20              Q.     You think that was somebody -- the
21      21     teachers of that program were JTDC staff or
22      22     somebody affiliated with JTDC?
23      23              A.     Yes.
24      24              Q.     Okay.      How often was that Free-Write
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 45 of 63 PageID #:2796



                                                                      Page 111

1         1    program -- was it a classroom instruction?
2         2             A.     Huh.
3         3             Q.     Did you sit in a classroom for it?
4         4             A.     Yes.
5         5             Q.     Okay.      And prior to Empire filming,
6         6    how many times had you gone to the Free-Write
7         7    class?
8         8                    How many times had that occurred?
9         9             A.     Supposed to be -- it was twice a
10      10     month.
11      11              Q.     Okay.      And how long did that class
12      12     last?
13      13              A.     An hour.
14      14              Q.     An hour each time?
15      15              A.     Yeah.
16      16              Q.     Okay.      And had you been engaged -- how
17      17     many months did you go to that class -- or that
18      18     class, that twice a month class for?
19      19              A.     I don't recall how many times I went.
20      20              Q.     Okay.      Did you go every month that you
21      21     were incarcerated to JTDC?
22      22              A.     Did I go every month?
23      23              Q.     Yes, sir.
24      24              A.     No.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 46 of 63 PageID #:2796



                                                                      Page 112

1         1             Q.     Okay.      Do you remember which months
2         2    that you went to the Free-Write class?
3         3             A.     No, I don't recall which months.
4         4             Q.     Okay.      Did you go -- was the
5         5    Free-Write class offered during the filming
6         6    periods in that first June period that you
7         7    discussed with me?
8         8             A.     No.
9         9             Q.     Okay.      Was it offered during that
10      10     August period of filming that you discussed with
11      11     me?
12      12              A.     No --
13      13              MS. CHARDON:        Objection, foundation.
14      14     BY MR. HORVAT:
15      15              Q.     Do you know whether those programs
16      16     were scheduled to occur on those days?
17      17              MS. CHARDON:        Objection, foundation.          Go
18      18     ahead, if you know.
19      19     BY THE WITNESS:
20      20              A.     Yes.
21      21     BY MR. HORVAT:
22      22              Q.     Okay.      How do you know that?
23      23              A.     We were supposed to go.
24      24              Q.     Okay.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 47 of 63 PageID #:2796



                                                                        Page 113

1         1             A.     We were supposed to ago, but once they
2         2    started canceling movement, they just -- and the
3         3    classroom -- the whole school floor wasn't being
4         4    used, that's where Free-Write was at.                     It was in
5         5    the classroom.
6         6             Q.     Would that be classroom 212 that we
7         7    talked about earlier?
8         8             A.     No.
9         9             Q.     Do you remember what classroom it was?
10      10              A.     No.
11      11              Q.     Okay.      Do you remember -- do you
12      12     remember what days of the week those classes were
13      13     taught?
14      14              A.     I only recall that Saturday was one of
15      15     the days.
16      16              Q.     Okay.      And you don't recall what other
17      17     day it was?
18      18              A.     No.
19      19              Q.     Okay.      All right.            Describe to me what
20      20     happens during that hour Free-Write program.
21      21     What's going on?
22      22              A.     You on the computer.                You supposed to
23      23     be making beats or trying to record music.
24      24              Q.     Do you write music as well?
25

                                     Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 48 of 63 PageID #:2796



                                                                      Page 114

1         1             A.     Do I?
2         2             Q.     Well, were the residents writing music
3         3    as well in this class?
4         4             A.     Yes.
5         5             Q.     Okay.      And you don't recall who your
6         6    teacher was?
7         7             A.     No.
8         8             Q.     Okay.      What about this after-school
9         9    program about fatherhood; talk to me about that.
10      10                     What kind of program was this?
11      11              A.     Self-explanatory, it's about
12      12     fatherhood.
13      13              Q.     Yeah, that much I gathered.
14      14                     How often did it occur?
15      15              A.     I only went to that once because it
16      16     had started towards the beginning of Empire.                     So
17      17     once they had came about, they just -- it just
18      18     went away with the wind.                I never heard about it
19      19     again.
20      20              Q.     What -- where was the class taught?
21      21              A.     In the classroom too.
22      22              Q.     Okay.      You don't recall which
23      23     classroom?
24      24              A.     No.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 49 of 63 PageID #:2796



                                                                      Page 115

1         1             Q.     Okay.     Do you recall what days of the
2         2    week that was taught?
3         3             A.     My first day was my last day.
4         4             Q.     Okay.     Any chance you remember what
5         5    day that was?
6         6             A.     No, I don't recall.
7         7             Q.     Was that in June or was that in
8         8    August?
9         9             A.     I don't recall what month.             It was
10      10     towards the end of my stay like maybe June or
11      11     July.
12      12              Q.     Who taught that program?
13      13              A.     Don't recall their name either.
14      14              Q.     Was that somebody from the community
15      15     putting that program on or was that --
16      16              A.     JTDC staff.
17      17              Q.     Okay.     And you don't remember who that
18      18     was?
19      19              A.     (No audible response.)
20      20              Q.     Okay.     And are you a father?
21      21              A.     Yes.
22      22              Q.     Okay.     How old is your child?
23      23              A.     Three.
24      24              Q.     Okay.     So were you an expectant father
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 50 of 63 PageID #:2796



                                                                      Page 116

1         1    at the time you were in JTDC?
2         2             A.     No, my son was born March 5th of 2015.
3         3    I was in JTDC.
4         4             Q.     Okay.      Who does your son stay with
5         5    now?
6         6             A.     His mother.
7         7             Q.     Okay.      And so you took this class
8         8    once.
9         9                    Do you know how often that class was
10      10     scheduled for?
11      11              A.     It was suppose to be two -- two times
12      12     a week.
13      13              Q.     Two times a week.
14      14              A.     Yeah, that's what they told me when
15      15     they first had explained the program to me.
16      16              Q.     Okay.      Is this one of these programs
17      17     where it's first come first serve that we
18      18     discussed earlier?
19      19              A.     Level 4s who had babies or expecting
20      20     babies.
21      21              Q.     Okay.      And did you ever talk to
22      22     anybody about why that program was discontinued
23      23     or why you were only allowed to go one time?
24      24              A.     No.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 51 of 63 PageID #:2796



                                                                        Page 117

1         1             Q.     Other than the Free-Write and the
2         2    fatherhood program, did you engage in any other
3         3    programs while you were at the JTDC --
4         4    after-school programs, excuse me?
5         5             A.     Basketball tournament.                Do they count?
6         6             Q.     All right.         Were those after-school
7         7    programs or those were during your rec hours?
8         8             A.     That was break, during breaks like
9         9    summer, spring, fall.
10      10              Q.     Okay.      But as far as after-school
11      11     programming in the classrooms and things of that
12      12     nature, is Free-Write and fatherhood --
13      13              A.     No.
14      14              Q.     -- the two that you recall?
15      15              A.     Yes, the only two.
16      16              MR. HORVAT:       All right.            One second if I
17      17     may.
18      18              MR. JACOBSON:        Can we just take a break?
19      19              MS. CHARDON:        Off the record?
20      20              MR. HORVAT:       Yes, agreed.
21      21              THE VIDEOGRAPHER:           Going off the record.
22      22     The time now is 11:59 a.m.
23      23                           (WHEREUPON, a recess was had at
24      24                           11:59 a.m. until 12:59 p.m.)
25

                                     Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 52 of 63 PageID #:2796



                                                                      Page 124

1         1    document.       I just want to direct your attention
2         2    to the second page of it, please, and there's a
3         3    question 5 toward the bottom of the second page.
4         4                    It says, state the dates, times, and
5         5    nature of all educational instruction requested
6         6    or received by any Named Plaintiff, and that's
7         7    you, at the JTDC in 2015, and then about one,
8         8    two, three, four, five, seven lines up from the
9         9    bottom it says, responding further, Plaintiffs
10      10     state that the Nancy B. Jefferson school was out
11      11     of session during the filming of Empire at the
12      12     JTDC in June and August 2015, and then it says,
13      13     during the filming of Empire at the JTDC in July
14      14     2015, education instruction was not provided at
15      15     the Nancy B. Jefferson school, and it goes on to
16      16     say the teachers came up to the pods to teach.
17      17                     Is that consistent with your
18      18     recollection, sir, that school was not in session
19      19     for the June and August filmings?
20      20              A.     Yes.
21      21              Q.     So when you testified earlier that
22      22     classes were taught on the pods, it was in July
23      23     of 2015 only; is that correct?
24      24              A.     Yes.     Could you reask that question?
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 53 of 63 PageID #:2796



                                                                      Page 125

1         1                    Are you only asking about those three
2         2    months, or are you talking about my whole stay
3         3    there?
4         4             Q.     Well, I am going to get to that.
5         5    That's a very good clarification.
6         6                    I'm talking -- right now I am just
7         7    talking about the three months where Empire
8         8    filmed.       Empire filmed in June, July, and August
9         9    of 2015, and so in the times that Empire was
10      10     filming, is it correct that the only time classes
11      11     were held on the pod was in July?
12      12              A.     Most -- I can't answer that question.
13      13     I don't fully recall, but for the most part, July
14      14     was the month that I remember that school was on
15      15     the pod for the most part.
16      16              Q.     Thank you.        And thank you for that
17      17     clarifying question because I got exactly where I
18      18     wanted to go next, which is were there times that
19      19     Empire wasn't filming where classes were
20      20     sometimes held on the pods?
21      21              A.     Not that I recall.
22      22              Q.     Never?
23      23              A.     Not that I recall.
24      24              Q.     Okay.     So Mr. Horvath asked you
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 54 of 63 PageID #:2796



                                                                       Page 136

1         1                    So we have talked about visitation.
2         2    We have talked about school.                    Let's talk
3         3    something further about school.
4         4                    Did you have a court date on July 14th
5         5    of 2015?
6         6             A.     July 14th?
7         7             Q.     Yes.
8         8             A.     I believe so.
9         9             Q.     And do you have any idea of how early
10      10     in the morning you left for court that day?
11      11              A.     No, I don't recall the time we leave
12      12     court.
13      13              Q.     Do you remember whether you got back
14      14     in the late morning or in the afternoon?
15      15              A.     Don't recall when I got back either.
16      16              Q.     If the JTDC's records say that you
17      17     left around 8:53 a.m. and got back around 3:05
18      18     p.m., does that the sound right or does your
19      19     recollection differ?
20      20              MS. CHARDON:       Objection, foundation.           Go
21      21     ahead.
22      22     BY THE WITNESS:
23      23              A.     Probably a little later.               They only
24      24     come that early on 8:45.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                       888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 55 of 63 PageID #:2796



                                                                      Page 138

1         1             A.     Yes.
2         2             Q.     Okay.     Then that was a very good
3         3    objection.
4         4                    In a week that school was in
5         5    session --
6         6             A.     Was.
7         7             Q.     Was, how many days did you spent --
8         8    did you have recreation outside in the yard when
9         9    school was in session?
10      10              A.     Maybe like two, three times.
11      11              Q.     And when school was not in session,
12      12     how many days in a week would you have rec
13      13     outside in the yard?
14      14              A.     It was a choice.            It was never -- it
15      15     was never like we going outside three times this
16      16     week or every week three times.                 It was a choice.
17      17              Q.     And was it choice on weekdays,
18      18     weekends, or both?
19      19              A.     It was a choice between inside or
20      20     outside between majority rules of the pod.
21      21              Q.     Understood.         I was just asking -- my
22      22     fault for asking the question this way.
23      23                     Did you have that choice all seven
24      24     days in the week or just weekdays or just
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 56 of 63 PageID #:2796



                                                                      Page 139

1         1    weekends or --
2         2             A.     Whenever we have availability for the
3         3    gym or outside, that's when they gave us a
4         4    choice.
5         5             Q.     And do you know how many -- about in a
6         6    week when school was not in session, how many
7         7    days in a week they gave you that choice?
8         8             A.     I can't give you a better answer.                I
9         9    don't even know.          I can't recall.
10      10              Q.     Okay.     Do you have a recollection any
11      11     day that Empire was filming that you had no
12      12     recreation at all?
13      13              A.     Yeah, but not the exact date, not the
14      14     exact date.
15      15              MR. JACOBSON:       So which exhibit was it?            The
16      16     big hairy one that I am not going to make you go
17      17     through again with all of the --
18      18              MS. CHARDON:       It's 1.
19      19     BY MR. JACOBSON:
20      20              Q.     And how many days that Empire was
21      21     filming do you think you had no recreation at
22      22     all?
23      23              MS. CHARDON:       Object to foundation.           Go
24      24     ahead.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 57 of 63 PageID #:2796



                                                                      Page 147

1         1    the south gym?
2         2             A.     I don't recall.
3         3             Q.     Are there any specific people other
4         4    than yourself who you believe had a medical
5         5    request ignored or delayed while Empire was
6         6    filming, any specific people?
7         7             A.     Number 3                                 --
8         8                                                           and
9         9             Q.     What was                          complaint?
10      10              MS. CHARDON:       Objection, foundation.            Go
11      11     ahead.
12      12     BY THE WITNESS:
13      13              A.
14      14     BY MR. JACOBSON:
15      15              Q.     I'm sorry.        I'm sorry.                    I
16      16     apologize.       I wrote it down too fast, and I
17      17     didn't read my own handwriting.
18      18                                            complaint?
19      19              A.     I don't recall.
20      20              Q.     Do you recall whether it was ever
21      21     attended to or whether it was delayed whatever
22      22     the complaint was?
23      23              MS. CHARDON:       Just object to foundation.              Go
24      24     head.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                        888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 58 of 63 PageID #:2796



                                                                      Page 148

1         1    BY THE WITNESS:
2         2             A.     I don't recall.            I just know that he
3         3    just put a sick call in.
4         4    BY MR. JACOBSON:
5         5             Q.     And what about Mr.
6         6             A.     I don't recall.            I just know he put a
7         7    sick call in also.
8         8             Q.     What about Mr.
9         9             A.     I don't recall.            I just know he put a
10      10     sick call in.
11      11              Q.     And what about Mr.
12      12              A.     I know his sick call was about him
13      13     having mental issues.
14      14              Q.     Can you be more specific?
15      15              A.     He crazy.        He was fighting a first
16      16     degree murder.
17      17              Q.     Was he expecting a response to his
18      18     sick call?
19      19              MS. CHARDON:       Objection --
20      20     BY MR. JACOBSON:
21      21              Q.     If you know?
22      22              MS. CHARDON:       -- foundation, speculation.
23      23     BY THE WITNESS:
24      24              A.     I don't recall.
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 59 of 63 PageID #:2796



                                                                      Page 149

1         1    BY MR. JACOBSON:
2         2             Q.     Did Mr.                put in a lot of sick
3         3    calls, if you know?
4         4             MS. CHARDON:        Objection, foundation.
5         5    BY THE WITNESS:
6         6             A.     Are you talking about during filming
7         7    Empire or --
8         8    BY MR. JACOBSON:
9         9             Q.     In general.
10      10              A.     I don't recall.
11      11              Q.     And then you talked about requests you
12      12     put in during filming, and you mentioned your
13      13     issue with your privates.
14      14                     Was that a sick call request you put
15      15     in at other times when Empire wasn't filming?
16      16              A.     No.
17      17              Q.     So it was just something you did
18      18     during filming?
19      19              A.     Yes, it start -- I needed medical
20      20     attention.
21      21              Q.     Understood.
22      22                     Did you ever complain about a
23      23     toothache while you were in the JTDC?
24      24              A.     Yes.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 60 of 63 PageID #:2796



                                                                      Page 150

1         1             Q.      Was that during filming?
2         2             A.      I don't recall.             All I know is I got a
3         3    filling.
4         4             Q.      Do you recall how long it took after
5         5    you put in the request for you to see a dentist?
6         6             A.      No.
7         7             Q.      Did it strike you that it was too
8         8    long?         Was it about -- were you satisfied -- let
9         9    me ask it this way.
10      10                      Were you satisfied with the treatment
11      11     you received?
12      12              A.      The medical treatment?
13      13              Q.      Yes, for your toothache.
14      14              A.      Yes.
15      15              Q.      Are you familiar with a room at the
16      16     JTDC known as the chapel?
17      17              A.      Yes.
18      18              Q.      Do you visit the chapel -- I'm
19      19     sorry -- did you visit the chapel when you were
20      20     at the JTDC?
21      21              A.      Yes.
22      22              Q.      How often?
23      23              A.      Very often.
24      24              Q.      On Sundays or other days of the week?
25

                                      Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 61 of 63 PageID #:2796



                                                                      Page 176

1         1             Q.      They called you or they called --
2         2             A.      They call -- wherever you at, they
3         3    call.         They going to find out where 5G at, call
4         4    wherever they at, tell you T.S.                 got a visit.
5         5             Q.      And so who told you that you had a
6         6    visitor?
7         7             A.      Whichever JTDC was supervising us --
8         8             Q.      And it's your testimony that you then
9         9    were not brought down to see your mother for some
10      10     period of time?
11      11              A.      Yeah.
12      12              Q.      And how long was that, if you know?
13      13              A.      I can't recall at that time.
14      14              Q.      Okay.    And then you mentioned that you
15      15     put in sick call slips for mental health.
16      16                      Can you be more specific about what
17      17     you asked -- what you put in sick call requests
18      18     for?
19      19              A.      I was going through mental issues.
20      20              Q.      What specifically?
21      21              A.      Going through being locked away in
22      22     my -- being on that pod all day and not being
23      23     able to move around how we usually do.
24      24              Q.      So what -- if you remember, what
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 62 of 63 PageID #:2796



                                                                      Page 177

1         1    specifically did you say in the sick call
2         2    request?
3         3             A.     I can't tell you word for word.
4         4             Q.     As best you can recall.
5         5             A.     I can't tell you something that I
6         6    ain't even going to get no words like it because
7         7    it might not be what I said on the sick call.
8         8             Q.     And was that one request or multiple
9         9    requests?
10      10              A.     No, I had multiple.
11      11              Q.     How many, do you know?
12      12              A.     Probably like five, six.
13      13              Q.     Is there any reason why when
14      14     Mr. Horvath asked you about the sick call
15      15     requests you put in, you didn't mention that.
16      16     You only talked about your penis?
17      17              A.     Could you reask the question?
18      18              MS. CHARDON:       Objection --
19      19     BY MR. JACOBSON:
20      20              Q.     Well, when Mr. Horvath asked you what
21      21     sick call requests you put in, and you laughed
22      22     very hard and talked about the request you put in
23      23     for your penis.          He asked you did you put in any
24      24     other requests, and you didn't mention --
25

                                    Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
    Case: 1:16-cv-08303 Document #: 213 Filed: 10/18/18 Page 63 of 63 PageID #:2796



                                                                      Page 182

1         1             MS. CHARDON:        Objection, foundation.          Go
2         2    ahead and answer if you know.
3         3    BY THE WITNESS:
4         4             A.     They would have two.
5         5    BY MR. HORVAT:
6         6             Q.     Okay.      And you don't remember either
7         7    one of these folks' names?
8         8             A.     No.
9         9             Q.     Okay.      Did you ever speak to them at
10      10     any point in time?
11      11              A.     Yes.
12      12              Q.     Okay.      When did you speak to them?
13      13              A.     I don't recall exactly when I spoke to
14      14     them, but I spoke to them.
15      15              Q.     About what issues?
16      16              MS. CHARDON:        Objection.
17      17              MR. JACOBSON:        Not in this case --
18      18              MS. CHARDON:        No, go ahead.       Strike.
19      19     BY THE WITNESS:
20      20              A.     Reask the question.
21      21     BY MR. HORVAT:
22      22              Q.     Yes, sir.         About what issues did you
23      23     speak to the mental health specialist?
24      24              A.     About my mental issues.
25

                                     Veritext Legal Solutions
     www.veritext.com                                                      888-391-3376
